FLETCHER, Judge
(dissenting):
I dissent from the majority’s affirmance of the findings regarding specification 2, Charge V-the offense of making a false official statement, in violation of Article 107, Uniform Code of Military Justice, 10 U.S.C. Sec. 907.
*371The plea inquiry in the record of trial establishes the following facts. On August 18,1977, the appellant was in a jeep outside the Legal Center at Pearl Harbor Naval Base, Hawaii. He had just been to a magistrate’s hearing and Corporal Whitrock, his chaser, was returning him to the Correctional Center. The appellant jumped from the jeep and escaped from this Marine corporal’s custody.
On August 23, 1977, the appellant went to 1164 Bishop Street in Honolulu, Hawaii, to pick up a telegram at the ITT Telegram Office. He was still on unauthorized absence. There, he recognized Staff Sergeant R. A. Welch from the Correctional Center who was then dressed in civilian clothes. Sergeant Welch asked the appellant his name and he responded “Ricky Johnson.”
The appellant admitted that he did this for the purpose of deceiving Sergeant Welch and effecting his escape. He acknowledged that Sergeant Welch was acting in an official military capacity in questioning and apprehending him; that Sergeant Welch worked at the Correctional Center at Pearl Harbor; and that Sergeant Welch questioned him in order to make sure he was the right person to be brought back to the Correctional Center.
The particular question to be answered in this case is whether the appellant’s response to Sergeant Welch was an official statement within the meaning of Article 107. In deciding this question on the basis of the record before us, it is important to remember that the purpose of this criminal statute is:
“to protect the authorized functions of governmental departments and agencies from the perversion which might result from the deceptive practices described.”
United States v. Hutchins, 5 U.S.C.M.A. 422, 427, 18 C.M.R. 46, 51 (1955) (quoting from United States v. Gilliland, 312 U.S. 86, 93, 61 S.Ct. 518, 522, 85 L.Ed. 598 (1941)).
In this light, this Court has held that for prosecution of this offense to be consistent with the lawful purpose of the statute, the person who seeks the statement must be shown to be discharging the functions of a particular office. See United States v. Cummings, 3 M.J. 246 (C.M.A.1977); United States v. Arthur, 8 U.S.C.M.A. 210, 24 C.M.R. 20 (1957). Moreover, the service member from whom the statement is sought must have an independent obligation to speak the truth as part of a particular official duty. See United States v. Osborne, 9 U.S.C.M.A. 455, 26 C.M.R. 235 (1958); United States v. Aronson, 8 U.S.C.M.A. 525, 25 C.M.R. 29 (1957). Cf. United States v. Collier, 23 U.S.C.M.A. 173, 48 C.M.R. 789 (1974). In addition, where the person who seeks the statement is a law enforcement agent and the person questioned is a suspect, there must be a showing that the latter was informed of his rights under Article 31, UCMJ, 10 U.S.C. Sec. 831. See United States v. Collier, supra; United States v. Geib, 9 U.S.C.M.A. 392, 26 C.M.R. 172 (1958).
The majority opinion concludes from the appellant’s answers to the plea inquiry that Sergeant Welch was acting in the execution of his duties with the Correctional Center in questioning the appellant.1 I disagree, and construe the appellant’s answers to mean that Sergeant Welch was acting as an arresting officer under Article 7, UCMJ, 10 *372U.S.C. Sec. 807, when he questioned the appellant. In any event, there is a patent ambiguity in the record with respect to the particular duties of Sergeant Welch in this incident. Moreover, such confusion on the record suggests a possible defense to the offense charged. The military judge has the responsibility to clear this record of such doubt by asking further questions of the appellant to support his guilty belief. United States v. Jemmings, 1 M.J. 414, 418 (C.M.A.1976). Without a clear record on this issue, I cannot accept the majority’s view that Sergeant Welch was performing Correctional Center duties when he questioned the appellant. United States v. Care, 18 U.S.C.M.A. 535, 541, 40 C.M.R. 247, 253 (1969).
The Government originally admitted that the record of trial did not show the reason Sergeant Welch was at the telegraph office in his civilian clothes, nor in what official capacity he approached the appellant and asked his name. Nevertheless, it argued that, since the appellant was a subordinate enlisted member, he had the independent duty under U.S. Navy Regulations sec. 1104 (1973)2 to respond readily and truthfully to inquiries from his known superior. The implication of this argument is that Sergeant Welch, by virtue of his status as a superior noncommissioned officer in the Naval Service, had authority or official capacity under this regulation to question the appellant, his subordinate. Our decision in United States v. Arthur, supra, treated questioning under similar circumstances. There it was held that since the questioning commissioned officer was acting by virtue of his status alone, and not discharging a particular duty, nothing this accused said could possibly pervert the performance of a government operation. Accordingly, consistent with the purpose of the statute, statements made in response to this type of questioning were found not to be official within the meaning of Article 107. See United States v. Cummings, supra.
In any event, I believe the plea inquiry does reflect the fact that Sergeant Welch was acting in some official military capacity in apprehending the appellant. He was performing a law enforcement function which may in the unusual instance be carried out by any person authorized under regulations governing the armed forces. See Article 7(b). However, by statute, Sergeant Welch was required to have a reasonable belief that an offense had been committed and the person to be apprehended committed it. See Article 7(b). Under these circumstances, the appellant must be considered a suspect.
However, as indicated earlier, every intentional false statement to a law enforcement agent does not necessarily fall within the scope of Article 107. See United States v. Osborne, supra; United States v. Aron-son, supra. If the statement is made by a suspect in response to official interrogation, there must be a showing that the suspect was advised of his rights under Article 31. United States v. Geib, supra. There is no such showing in this record of trial. The Government argues, however, that since the inquiry was “innocuous” and not incriminating, no such rights’ advice was required by Article 31. I must disagree. Article 31(b) is not so restricted:
(b) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
Since the record of trial fails to reflect the giving of this rights’ advice to the appellant prior to Sergeant Welch’s request for a statement as to his identity, a finding of guilty under Article 107 cannot be lawfully sustained for his false response.
*373Even if the majority’s positions as to the preceding two requirements for a successful prosecution under Article 107 are correct, the Government must still show the appellant had a particular duty to respond truthfully. The majority observes that each service member has a duty to account for his presence in order to maintain the strength of the armed forces. The Government contends that the appellant, as a subordinate to Sergeant Welch, had a duty under Naval Regulations to respond truthfully to the questions of his superior. These obligations are general in nature and contingent upon one’s status as a member of the service. See United States v. Arthur, supra. They are not related to a particular duty or responsibility of the appellant (see United States v. Aronson, supra), nor one affirmatively incurred by his voluntary action. See United States v. Collier, supra. Accordingly, I believe that Article 107 is not the proper vehicle for punishing violations of these more general obligations. E. g., Articles 85, 86, and 92, UCMJ, 10 U.S.C. Secs. 885, 886, and 892, respectively. Moreover, in line with my view of this case, a false statement of this nature by a suspect to a law enforcement agent does not “pervert” the government’s criminal investigative function, but rather “only lead[s] to further investigation to discover the facts-and that is the very purpose of the agency.” See United States v. Aronson, supra at 530, 25 C.M.R. at 34.
I am also disturbed by the majority’s unjustified reluctance to follow persuasive federal case law on this issue. In United States v. Bedore, 455 F.2d 1109 (9th Cir. 1972), the government agent was attempting to serve a subpoena on Bedore to appear at the trial of a person named Cook. Accordingly, it is not accurate to say, as does the majority, that Bedore was under no legal obligation to correctly identify himself. See Fed.R.Crim.P. 17(g). Moreover, his concealment of his identity by giving a false name interferred with the important governmental function of administering justice in the courts. Yet, there the Court of Appeals for the Ninth Circuit refused to expansively apply this much broader criminal statute to that situation. See also United States v. Thevis, 469 F.Supp. 490, 513, 514 (D.Conn.1979). Likewise, I do not believe that Article 107 should be construed in a literal manner to “bring about absurd consequences, or flagrant injustices, or produce results not intended by Congress.” See United States v. Osborne, supra at 457, 26 C.M.R. at 237 (quoting from United States v. Levin, 133 F.Supp. 88, 90 (D.Colo.) (1953)).

. The Government in its Additional Citations of Legal Authority, asserts that Sergeant Welch, as a member of the staff of the correctional facility, had a duty to apprehend escaped prisoners (see the Department of the Navy Corrections Manual, SECNAV1NST 1640.9, sec. 208.4 (19 June 1972)), and authority to perform this duty as needed. See U.S. Navy Regulations, sec. 0829 (1973). I do not read these regulations as broadly as the Government, nor do I find them applicable in the present case. In a similar vein, SECNAVINST 1640.9, sec. 304.7 states:

Loss of Prisoner in Transit

* * * * * *
b. Escape. If a prisoner escapes while being transferred, the officer or escort in charge should exhaust resources immediately available to him in apprehending the prisoner, then take immediate action to contact the nearest law enforcement agency. Under no circumstances should supervision of other prisoners be relaxed in order to pursue an escaping prisoner. (Emphasis supplied.)


. U.S. Navy Regulations, sec. 1104 (1973), entitled Compliance with Lawful Orders:
All persons in the naval service are required to obey readily and strictly and to execute promptly, the lawful orders of their superiors.